Citation Nr: 0433033	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's former spouse.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran had active service from July 1968 to July 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  In September 2004, 
the veteran was afforded a video hearing before the 
undersigned Veterans Law Judge.  The veteran is represented 
in this appeal by the Disabled American Veterans.  

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD is GRANTED.  

The issue of the veteran's entitlement to service connection 
for PTSD is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The transcript of the September 2004 video hearing before the 
undersigned Veterans Law Judge may be reasonable construed as 
an informal claim of entitlement to service connection for 
hand shell fragment wound residuals.  It appears that the RO 
has not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case (SOC), and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDINGS OF FACT

1.  In July 1999, the RO denied service connection for PTSD.  
In October 1999, the veteran submitted a notice of 
disagreement.  In February 2000, the RO issued a statement of 
the case to the veteran and his accredited representative.  
The veteran did not subsequently perfect a timely substantive 
appeal from the adverse decision.  

2.  The additional documentation submitted since the July 
1999 RO decision is relevant and probative of the issue at 
hand.  

CONCLUSION OF LAW

The July 1999 RO rating decision which denied service 
connection for PTSD is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for PTSD has been received.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD

A.  Prior RO Decision

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).  

In July 1999, the RO denied service connection for PTSD upon 
its finding that there was neither "adequate" evidence of a 
psychosocial stressor nor a "confirmed diagnosis of PTSD."  
In October 1999, the veteran submitted a notice of 
disagreement.  In February 2000, the RO issued a statement of 
the case (SOC) to the veteran and his accredited 
representative.  The veteran did not subsequently perfect a 
timely substantive appeal with the adverse decision.  

The evidence considered by the RO in formulating its July 
1999 rating decision may be briefly summarized.  The 
veteran's service medical records make no reference to PTSD 
or other chronic psychiatric disabilities.  The veteran's 
service personnel records indicate that he served in the 
Republic of Vietnam.  In an undated written statement 
received in January 1999, the veteran advanced that he 
experienced stressful events while in the Republic of Vietnam 
which included: seeing many dead soldiers at the Cam Ranh 
Bay, Republic of Vietnam, U.S. Air Force Hospital; 
participating in two to three firefights while guarding a 
truck; and witnessing many soldiers wounded during such 
combat.  An October 1987 hospital summary from Lanier Park 
Hospital indicates that the veteran was diagnosed with a 
major affective disorder and a major depressive episode.  
Clinical documentation  from the Northeast Georgia 
Psychiatric Group dated in November 1987 notes that the 
veteran presented a history of PTSD related to his Vietnam 
and post-service jail experiences.  A March 1988 hospital 
summary from the Northeast Georgia Medical Center states that 
the veteran was diagnosed with a mixed manic depressive-type 
bipolar disorder.  A July 1997 VA treatment record notes that 
the veteran was being treated for PTSD.  The report of a 
January 2000 VA aid and attendance / housebound evaluation 
notes that the veteran was being treated for PTSD.  


B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2004) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted into the record since 
the July 1999 RO determination consists of VA clinical 
documentation; private clinical documentation; the transcript 
of the September 2004 video hearing before the undersigned 
Acting Veterans Law Judge; written statements from the 
veteran; and written statements from the veteran's ex-spouse, 
G. Smith, and L. Willey.  An August 2002 VA treatment record 
states that the veteran had been diagnosed with PTSD 
secondary to his Vietnam War-related experiences; was 
receiving ongoing treatment for that disability at the 
Atlanta, Georgia, VA Medical Center; and was unemployable due 
to PTSD.  A September 2004 VA treatment record reiterates 
that the veteran has been receiving ongoing VA treatment for 
PTSD.  The Board finds that these VA treatment records 
constitutes new and material evidence in that they are of 
such significance that they must be addressed in order to 
fairly decide the merits of the case.  Accordingly, the new 
evidence is sufficient to reopen the veteran's claim of 
entitlement to service connection for PTSD.  


II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of whether new and material evidence has been received to 
reopen the veteran's entitlement to service connection for 
PTSD, the Board observes that the RO issued a VCAA notice to 
the veteran in June 2002 which informed him of the evidence 
needed to support his application; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  The veteran 
was afforded a September 2004 video hearing before the 
undersigned Acting Veterans Law Judge.  The hearing 
transcript is of record.  While the VCAA notice provided to 
the veteran does not strictly comply with the Court's 
guidelines as set forth in Pelegrini, the Board finds that 
such deficiency is not prejudicial to the veteran given the 
favorable resolution of his application above.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for PTSD is GRANTED.


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for PTSD is to be 
determined following a de novo review of the entire record.  

The veteran's written statements and testimony delineating 
the specific psychosocial stressors supporting his claim of 
entitlement to service connection for PTSD have not been 
submitted to the United States Armed Services Center for Unit 
Records Research (USASCURR) for verification.  

VA psychiatric treatment records dated in July 1999, August 
2002, and September 2004 indicate that the veteran received 
ongoing treatment for PTSD at the Atlanta, Georgia, VA 
Medical Center. Clinical documentation of the cited treatment 
is not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a recent VA examination for 
compensation purposes to determine the current nature and 
etiology of his chronic psychiatric disorder.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:  
1.  Submit the veteran's written 
statements and testimony as to his 
alleged inservice stressors to the 
USASCURR for verification of the claimed 
stressors.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his PTSD including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3.  Request that copies of all VA 
clinical documentation including that 
provided at the Atlanta, Georgia, VA 
Medical Center, not already of record, be 
forwarded for incorporation into the 
record.  

4.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic psychiatric 
disability.  All indicated tests and 
studies, including psychological testing, 
should be accomplished and the findings 
then reported in detail.  If a diagnosis 
of PTSD is advanced, the examiner should 
identify the specific stressors 
supporting such a diagnosis.  

The examiner should advance an opinion 
addressing the whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disability had its 
onset during active service or otherwise 
originated during such service.  Send the 
claims folders to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then adjudicate the veteran's 
entitlement to service connection for 
PTSD on a de novo basis.  If the benefit 
sought on appeal is denied, the veteran 
and his accredited representative should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                     
______________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



